Citation Nr: 9914887	
Decision Date: 05/26/99    Archive Date: 06/07/99

DOCKET NO.  93 08 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether the erroneous award resulting in an overpayment 
of Department of Veterans Affairs (VA) compensation benefits 
was due to sole administrative error.

2.  Entitlement to waiver of recovery of an overpayment of VA 
compensation benefits in the amount of $1,161.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active service from July to December 1956 and 
from January 1958 to July 1977; he was retired from military 
service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from adverse determinations by the VA 
Regional Office (RO) in Seattle, Washington, which 
retroactively reduced the veteran's disability compensation 
benefits in April 1992 back to August 1988 by the amount of 
payment made to him on account of a dependent spouse.  This 
resulted in the creation of an overpayment of $1,161.  The 
veteran has disagreed with the validity of this debt and has 
requested waiver as well.  This case was previously remanded 
in March 1995 and again in March 1997.  The case is now ready 
for appellate review.  


FINDINGS OF FACT

1.  The veteran notified the RO of his July 1988 divorce 
verbally in August 1988 and in writing in September 1988 and 
followed up telephonically in November 1988, but the RO 
failed to take action on these notifications and continued to 
pay the veteran extra compensation on account of a dependent 
spouse until 1992.  

2.  The veteran receives military retired pay which is offset 
by the amount of VA disability compensation he receives; the 
veteran lacked actual knowledge that the RO had failed to 
take action to reduce his disability compensation by the 
amount payable on account of a dependent wife from August 
1988 through 1992.  


CONCLUSION OF LAW

The $1,161 overpayment of VA compensation benefits was not 
properly created as the erroneous award was solely due to 
error on the part of VA.  38 U.S.C.A. §§ 5107, 5112(b)(10) 
(West 1991); 38 C.F.R. § 3.500(b)(2) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) in that it is plausible.  The case was 
previously remanded in March 1995 and March 1997 for 
additional development.  All facts necessary for the present 
disposition of the appeal have been requested or obtained.  

The veteran has been in receipt of a 30 percent combined 
evaluation for VA disability compensation since August 1977, 
the month following his retirement from active service.  
Historically, on the basis of a then-current marriage, he was 
entitled to additional monthly compensation on account of 
having a dependent spouse.  In written statements and sworn 
testimony, the veteran has provided competent, consistent, 
and credible testimony that, following his July 1988 divorce 
from the spouse for which he was receiving additional monthly 
VA compensation benefits, he telephoned the RO to inform them 
of this divorce in August 1988.  He was instructed to send in 
a copy of the divorce decree and he did so in September 1988.  
He reported that, in November 1988, he called to follow up on 
these actions and was instructed to not be concerned because 
it often took time for such corrections to be made.  The 
statements made by the veteran in writing in May 1992 are 
entirely consistent with testimony provided by him in a 
personal hearing in November 1992.  Also during the personal 
hearing, the veteran reported that he did not receive any 
checks for military retired pay or VA disability 
compensation, but that VA compensation was deducted from 
retired pay and the net amount was deposited directly to a 
bank account.  He occasionally received a report indicating 
amounts paid but, due to occasional fluctuations in this 
amount in cost of living increases and through other means, 
he was unable to discern the fact that he continued to 
receive extra compensation on account of a dependent spouse 
following his notification to the RO of his divorce.  He was 
unaware of this until he was informed by the RO in 1992 and 
retroactive award action was taken creating the overpayment 
at issue in this case.  

There is no report of contact reflecting any telephone 
conversation with the veteran about his marital status nor is 
there a copy of the judgment of divorce which the veteran 
argues that he sent to the RO in August 1988.  Ordinarily, in 
such circumstances, VA may rely on a presumption of 
regularity in the conduct of its day-to-day business and this 
presumption would allow the Board to conclude that, had the 
veteran sent such paperwork, it would in fact be reflected in 
the file.  However, in this particular case, the Board finds 
the veteran's written statements and testimony to be 
particularly consistent and credible.  Under all the 
circumstances of this case, the Board concludes that the 
veteran's testimony is both competent and credible, and 
establishes that he notified the RO of the divorce in 1988 
and was unaware that his award was not properly adjusted.

Sole administrative error may be found to occur in cases 
where the veteran neither had knowledge of nor should have 
been aware of the erroneous award.  Further, such error 
contemplates that neither the veteran's actions nor his 
failure to act contributed to payment pursuant to an 
erroneous award.  The effective date of reduction or 
discontinuance of an award, based solely on administrative 
error or error in judgment, will be the date of the last 
payment made on an erroneous award.  38 U.S.C.A. 
§ 5112(b)(10); 38 C.F.R. § 3.500(b)(2).  

In this case, the evidence on file indicates that the $1,161 
overpayment of VA compensation benefits made to the veteran 
on account of a dependent spouse from August 1988 through 
April 1992 occurred solely as a result of administrative 
error on the part of VA.  The veteran is shown by the 
evidence to have taken prompt action to notify the RO of his 
divorce from his then-current dependent spouse on three 
occasions from August through November 1988 and no evidence 
on file shows that he knew or reasonably should have known 
that he continued to receive such additional benefits after 
he reasonably expected and assumed that the RO had ceased 
making these payments after he notified them of his divorce.  
This is especially so in the veteran's case as he was 
receiving military retired pay with an offset for VA 
compensation and all funds were being deposited directly into 
the veteran's bank account.  It appears that any decrease in 
VA benefits would have likely resulted in a corresponding 
increase in military retired pay such that there would have 
been no difference in the net monthly deposits.  With 
periodic changes in net deposits resulting from cost-of-
living increases, the Board cannot conclude under these 
circumstances that the veteran should reasonably have been 
aware of the RO's failure to terminate the extra benefit for 
a dependent spouse.  

In the most recent supplemental statement of the case, the RO 
indicated that the veteran remained at fault in the creation 
of the overpayment and there "was no evidence" to support the 
claim that he had reported the change in dependency status 
prior to February 1992.  The veteran's written statements and 
sworn testimony are competent evidence as to whether or not 
he provided notice to the RO of the divorce in 1988.  The RO 
did not make any underlying assessment of the veteran's 
credibility as it was bound to do if it chose to disregard 
those statements and testimony.  As noted above, the Board 
finds that the veteran's account has been extremely 
consistent over the years and is entirely credible.  
Accordingly, the Board accepts the veteran's statements and 
testimony as establishing the facts asserted by the veteran, 
that is, that he notified the RO of the divorce in 1988 and 
neither knew nor should have known of the erroneous award.

In conclusion, the Board finds that the erroneous award of 
additional benefits for a dependent spouse after the 1988 
divorce was the result of sole administrative error on the 
part of VA.  Thus, the overpayment was improperly created and 
therefore it may not be assessed against the veteran.  
Accordingly, the issue of the veteran's entitlement to waiver 
of recovery of overpayment in accordance with the principles 
of equity and good conscience has been rendered moot and 
requires no further discussion or action by the Board.  


ORDER

The overpayment at issue of $1,161 was the result of sole 
administrative error by VA and was thus not validly created; 
to this extent, the veteran's appeal is granted.  


		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 

